666 F.2d 1380
Riley Ray FULTZ and John Stanley Campbell, Plaintiffs-Appellants,v.UNITED STATES of America and F.B.I. Agent Alan Beiner,Defendants-Appellees.
No. 81-5388Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Feb. 1, 1982.

Appeal from the United States District Court for the Northern District of Florida; Lynn C. Higby, Judge.
Jay W. Burnett, Burnett, Morrow, Seymour & Greene, Houston, Tex., for plaintiffs-appellants.
K. M. Moore, Asst. U. S. Atty., Tallahassee, Fla., for defendants-appellees.
Before GODBOLD, Chief Judge, JOHNSON and ANDERSON, Circuit Judges.
PER CURIAM:


1
The appellants have failed to file a transcript of the evidence as required by FRAP and the Interim Rules of this court.  See Interim Rule 14(a)(1).


2
The appeal is DISMISSED.